Fawcett, J.,
dissenting.
I am unable to concur in the construction by my associates of ordinance No. 218, published in the Revised Ordinances of the City of Lincoln in 1895 as No. 1641. At the time that ordinance was passed and the streets entered upon by the respondent, I do not think either the city or the railway company regarded the ordinance as an absolute and unlimited vacation, for its full width, of any part of P street. To my mind, the intent and purpose of the ordinance was simply to give the company a right of way across the streets and alleys of the city, named in the ordinance, together with the right to construct certain side-tracks across but not along P street. That it was not the intention of the city to give the company the right to erect its depot building upon P street, or any other street, is shown by section 4 of the ordinance, which provides: “That said railway company shall, within one year, construct a substantial passenger depot building of brick or stone, or brick and stone, at or near the northwest corner of the intersection of O and Twentieth streets and north of O street.” In order to comply with this provision of the ordinance, the company would be compelled to build its depot upon its own ground lying north of O, west of Twentieth and south of P streets. This construction is corroborated by the fact that the company did, within one year thereafter, construct its depot building as I have indicated. No part of the foundation or walls of the depot extends north of block 28, or upon P street. The only encroachment upon P street by the depot is by a projection of the cornice, upon the north end of the baggage room, a few inches over the south line of P street. That the ordinance was intended merely as a grant of a right of way and not as an absolute vacation of P street is shown by the ordinance itself. The title of the ordinance reads: “An ordinance providing for the passage of the railway of the Chicago, Rock Island & Pacific Railway Company across and through the streets and alleys of the *270city of Lincoln, in the county of Lancaster, and state of Nebraska, and vacating portions of certain streets and alleys in said city for the purpose of giving right of way and other privileges in said city to said railway company.” The whole reference in this title to the question of vacation is in the last clause, “and vacating portions of certain streets and alleys in said city for the purpose of giving right of way and other privileges in said city to said railway company.” It will be observed that in this clause of the title there is not even a comma separating the words, “and vacating portions of certain streets and alleys in said city,” from the words, “for the purpose of giving right of way and other privileges in said city to said railway company.” It seems to me that words could hot be used to indicate more plainly that the vacating of certain streets and alleys was to be “for the purpose,” and for the purpose only, “of giving right of way,” etc. The language of the ordinance itself is in harmony with the title, and its interpretation is as unmistakable.
Section 7 provides: “That all that part of P street in said city lying south of lots 9, 10, 11 and 12, in block 13, in Kinney’s O street addition to said city, be and the same is hereby vacated.” If the construction placed upon the' ordinance by the majority opinion is correct, then that portion of P street, lying south of those four lots in block 13, and north of lots 1, 2, 3 and 4 in block 28, became the absolute property of the company, by reason of the fact that it was then the owner of the four lots in block 13 and the four in block 28, above enumerated, and P street, from the west line of lot 9 in block 13, and lot 4 in block 28, east to Twentieth street, no longer existed. If the city council considered that it was so vacating that portion of P street, wiping it off the map of the city, so to speak, and giving it to the railway company, what did either the city or company expect that the city and the public generally would gain by the provision in section 8 of the ordinance, which provided that the company “shall dedicate, pave and keep in repair, as a street, a strip of *271ground west, of its said depot 25 feet wide, and through said block 28, in Kinney’s O street addition to Lincoln, Nebraska, so as to connect with 0 street and with P street in said city?” The strip of ground specified, lying west of the company’s depot, would run from O street northerly, and would strike the point where P street had formerly been some distance east of the west line of lot 9, in block 13, and lot 4, in block 28, so that, while it would connect with O street on the south, it would not connect with P street on the north, because, if the majority opinion be right, there was then no P street at the point where this 25-foot strip would intersect what formerly had been P street. In other words, the northern termini of this 25-foot strip would be upon the railway company’s private land, which it received under the ordinance. When the right of a city to the control of its streets is sought to be taken from it by construction, such construction should rest upon more reasonable ground than this.
Again, it was admitted by the respondent at the trial “that, before the construction of the railroad, the city built a water main on P street at the place in controversy in this lawsuit, and has since said time maintained it;” yet the ordinance nowhere reserves to the city the right to go upon this part of P street for the purpose of making repairs that may at any time be needed upon its water main. If the city desired to go upon that ground for the purpose of renewing or repairing this water main, it would have to first obtain the consent of the railway company, or proceed as a trespasser. I do not think either the city or company then considered, or that the company should now be permitted to contend for any such construction of this ordinance.
Again, section 12 of the ordinance provides: “That said Chicago, Rock Island & Pacific Railway Company, its successors and assigns, be and the said railway company, its successors and assigns, are hereby given and granted the right and privilege of occupying so much of said streets and alleys, vacated by this ordinance, as said railway *272company, its successors and assigns, may at any time desire for its railroad, switches, side-tracks, depots, and other railroad purposes.” What was intended by this section? Is it to be construed as a mere jumble of words, without purpose or meaning of any kind? Certainly not. The company is “given and granted the right and privilege of occupying” — what? The other streets and alleys over which it might cross? No. It was given and granted the right and privilege of occupying “so much of said streets and alleys, vacated by this ordinance.” If the ordinance absolutely vacated those streets and alleys, the land became the property of the company, and it did not need any grant from the city of the right and privilege of using it for any purpose it saw fit. This provision was inserted in the ordinance for the reason that the city and the company both knew that it was not the intention to absolutely vacate these streets and alleys, but to simply give a right of way over and across them; and the grant given by this section was to permit the company to not only cross the streets and alleys, designated as vacated, but at any time, when desired for its railroad switches, side-tracks, depots and other railroad purposes, to occupy so much of said streets and alleys as would be necessary for those purposes. This is undoubtedly what is meant by the words “and other privileges” found in the title of the ordinance, following the words, “for the purpose of giving right of way.’- A point is attempted, in the majority opinion, to be based upon these words; but I do not think it requires argument to support the statement that they cannot, by construction, be made to grant any greater rights than those given by the specific words of grant with which they are connected. The words “other privileges” cannot be construed to mean more than “similar” privileges. Privileges of like character. The meaning of the language is as if the clause had been written, “and vacating portions of certain streets and alleys in said city for the purpose of giving right of way and similar privileges in said city to said railway company.”
*273To my mind, section 13 of the ordinance is also significant. It reads: “By the acceptance of the rights and privileges hereby granted, the said railway company shall be taken to agree, and does hereby agree, to save and keep said city of Lincoln harmless from the payment of any damages, growing ont of the rights hereby conferred, in favor of any person whomsoever.” The only references in this section are to rights and privileges granted, and not to lands donated, by vacation or otherwise. It is another circumstance in the chain of circumstances, tending to show that both the city and the company considered and fully understood that all the company was obtaining was certain rights and privileges over and across the streets and alleys of the city.
It is contended by the city that, to hold that the ordinance absolutely vacated that portion of P street in controversy, and thereby, by reason of the fact that the company owned the lots on either side abutting thereon, transferred to the company the title and absolute ownership of that portion of the street so vacated, is contrary to, prohibited by, and in conflict with the fourteenth amendment to the constitution of the United States, in that it constituted the taking of property without compensation; that the ordinance was passed without a vote of the people, or an opportunity on the part of any one to be heard in any tribunal as to compensation. It is stipulated that O and P streets and the various lettered streets running east and west from corporation line to corporation line “were duly laid out and dedicated for public use as streets, and the fee title thereto conveyed to the city of Lincoln.” Relator contends that, such being the case, if the street was vacated as claimed, the title to the ground did not pass to the abutting lot-owners, but remained the property of the city, and became a part of its real estate, which it could not donate to the company, nor even sell without a vote of the electors of the city, in accordance with section 9, article II, chapter 13a, Compiled Statutes 1891, which provides that the mayor and *274council “shall not have power to sell any real estate of the city unless authorized so to do by a vote of the majority of the electors of such city at a special election therefor.” This question is squarely decided adversely to the city in the second paragraph of the syllabus and in that part of the majority opinion upon which the syllabus is predicated.
P street is one of the main public streets of the city of Lincoln, extending from the city limits on the west to the city limits on the east. It is well built lip on both sides of the street for over a mile west of the point in controversy. The post office, the Lincoln Hotel, the Savoy Hotel, the Commercial Club, the Elks Club, the Young Men’s Christian Association, and many large business buildings front upon it. It is also built up on both sides with valuable residences, solidly for many blocks, and partially so for many more blocks east of the point in controversy. By a vote of the electors it has been decided that a viaduct should be built across the tracks of the railway company where they cross that street. The necessity for such a viaduct is not questioned. 0 street (the next street south) is frequently quite congested. Numerous street car lines run on O street. It is the main street leading to the city cemetery. The travel over it by automobiles, carriages and wagons is more or less continuous, and the crossing at its intersection with respondent’s track is necessarily more or less attended with danger, notwithstanding the precautionary steps taken by the company to prevent accidents. With a viaduct across the tracks on P street the congestion on O street would be relieved. Automobiles and other vehicles could pass over the tracks without danger or delay. The people living on P street, east of the tracks, would have the use of the street to and from the post office and business center of the city, and the thousands of citizens living west of Twentieth street would have a safe and never-obstructed route to the city cemetery. The proposed viaduct would not prevent or in the least obstruct the company in the free use’ of the *275street for any of the purposes specified in the ordinance. On the contrary, it would give the company such use freed from the dangers incident to the use now being made of it by the public on foot and at times in vehicles of various kinds. In the closing lines of the opinion there is the suggestion of a possible right on the part of the city to regain control of P street by condemnation proceedings. I am unable to see the justice in requiring the city to resort to condemnation proceedings, and to pay to the company, in such proceedings, a large sum of money, to regain that for which the company paid nothing, and which it is exceedingly doubtful if it ever obtained. There being, to say the least, grave doubt upon that point, such doubt should, under the circumstances shown in this case, be resolved in favor of the city. It is idle to say that the city received any consideration for the conveyance of its fee title to or the surrender of its control over a solid section of one of its principal streets. The right given the company to run its main-line track through the center of the capital city of the state, and to use streets and alleys in the heart of the city for side-tracks and switches, was and is worth to the company many times as much as any benefit it thereby conferred upon the city. The only way it will suffer from building the viaduct will be in the cost thereof. Equity, and its contract with the city, both require it to bear that cost. The district court so found, and I think it should require a much clearer case than the one before us to warrant us in reversing that judgment.
Tonkawa Milling Co. v. Town of Tonkawa, 15 Okla. 672, is as like the case at bar as “two peas in a pod.” The title to the ordinance in that case is: “An ordinance granting a right of way to the Blackwell and Southern Railway Company througli the town of Tonkawa, Kay county, Oklahoma territory, and, for the purpose of such right of way, vacating certain streets, avenues and alleys in said town of Tonkawa.” The only difference in that title and the one under consideration here is the words of vacation and of the purpose therefor are transposed. In *276the consideration of that case, on page 678, the court say: “By the express terms and provisions of the ordinance it is clear that nothing more was intended or attempted by the town than to grant to the railway company a right of way over and across the streets and alleys named, and the right to the railway .company to use and occupy the same for the purposes mentioned.” I fully concur in that construction of the ordinance. I do not see how any other construction can reasonably be placed upon the language used. No case has been cited, either in the majority opinion or in the brief of counsel, which would sustain any other construction.
Reese, C. J., concurs in this dissent.